 

Exhibit 10.1

 

Execution Version

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 25, 2020, and is made by and among THE FIRST BANCSHARES, INC., a
Mississippi corporation (the “Company”), and the purchasers of the Subordinated
Notes (as defined herein) identified on the signature pages hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $65 million in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein).

 

WHEREAS, the Company has engaged Keefe, Bruyette & Woods, Inc., as lead
placement agent, and Janney Montgomery Scott LLC and Hovde Group, LLC, as
co-placement agents (together, the “Placement Agents”), for the offering of the
Subordinated Notes.

 

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) or a QIB (as defined below).

 

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

 

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

AGREEMENT

 

1.           DEFINITIONS.

 

1.1              Defined Terms. The following capitalized terms used in this
Agreement have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement may be
defined in such sections.

 

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, and any other Person directly or indirectly controlling, controlled by,
or under common control with said Person and their respective Affiliates. For
the purposes of this definition, “control,” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 



   

 

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

 

“Bank” means The First, A National Banking Association, a wholly owned
subsidiary of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Mississippi are permitted or required
by any applicable law or executive order to close.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended and as
in effect on the Closing Date.

 

“Charter” means the Articles of Incorporation of the Company, as amended and as
in effect on the Closing Date.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” means September 25, 2020.

 

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

 

“Company Covered Person” has the meaning set forth in Section 4.2.4.

 

“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2019, as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company’s Quarterly Reports on
Form 10-Q for the quarters ended March 31, 2020 and June 30, 2020, as filed with
the SEC, including the unaudited financial statements contained therein and
(iii) the Company’s reports for the year ended December 31, 2019 and the periods
ended March 31, 2020 and June 30, 2020 as filed with the FRB as required by
regulations of the FRB.

 

“Disbursements” has the meaning set forth in Section 3.1.

 

“Disqualification Event” has the meaning set forth in Section 4.2.4.

 

“DTC” has the meaning set forth in Section 3.1.

 



   

 

 

“Environmental Laws” means any federal, state, local or foreign statute, law,
rule, regulation, ordinance, code, policy or rule of common law or any judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of Hazardous Materials (as hereinafter defined) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 



“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

 

“Event of Default” has the meaning set forth in the Subordinated Notes.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Global Note” has the meaning set forth in Section 3.1.

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary of the Company.

 

“Governmental Licenses” has the meaning set forth in Section 4.3.

 

“Hazardous Materials” means flammable explosives, asbestos or
asbestos-containing materials, urea formaldehyde insulation, polychlorinated
biphenyls, petroleum or petroleum products, radioactive materials, mold,
chemicals, pollutants, contaminants, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including, but not
limited to: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. Section
11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

 



   

 

 

“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company or any Subsidiary of the Company; and (ii) all obligations secured by
any lien in property owned by the Company or any Subsidiary of the Company
whether or not such obligations shall have been assumed; provided, however,
Indebtedness shall not include deposits or other indebtedness created, incurred
or maintained in the ordinary course of the Company’s or the Bank’s business
(including, without limitation, federal funds purchased, advances from any
Federal Home Loan Bank, secured deposits of municipalities, letters of credit
issued by the Company or the Bank or any other Subsidiary and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

 

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and U.S. Bank National Association, as trustee, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

 

“Investor Presentation” means that certain Confidential Investor Presentation
regarding the Company dated September 2020.

 

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company, the Bank or the Purchasers, (4) direct effects of
compliance with this Agreement on the operating performance of the Company, the
Bank or the Purchasers, including expenses incurred by the Company, the Bank or
the Purchasers in consummating the transactions contemplated by this Agreement,
and (5) the effects of any action or omission taken by the Company with the
prior written consent of the Purchasers, and vice versa, or as otherwise
contemplated by this Agreement, the Indenture and the Subordinated Notes.

 



   

 

 

“Maturity Date” means October 1, 2030.

 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

 

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

 

“QIB” means a “qualified institutional buyer,” as defined in Rule 144A under the
Securities Act.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

 

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

“Subsidiary” or “Subsidiaries” means with respect to any Person, any corporation
or entity in which a majority of the outstanding Equity Interest is directly or
indirectly owned by such Person.

 



   

 

 

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

 

“Tier 2 Capital Event” has the meaning set forth in the Indenture.

 

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

 

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

 

1.2         Interpretations. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Subordinated Notes,
the Registration Rights Agreement and the Indenture shall be deemed to be to
such documents as amended, modified or restated from time to time. With respect
to any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it shall also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it shall also include any
amendment, replacement, extension or other modification thereof.

 

1.3         Exhibits Incorporated. All Exhibits, Schedules and Appendices
attached hereto are hereby incorporated into this Agreement.

 

2.           SUBORDINATED DEBT.

 

2.1         Certain Terms. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Purchasers, severally and not
jointly, Subordinated Notes, which will be issued pursuant to the Indenture, in
an amount equal to the aggregate of the Subordinated Note Amounts. The
Purchasers, severally and not jointly, each agree to purchase the Subordinated
Notes, which will be issued pursuant to the Indenture, from the Company on the
Closing Date in accordance with the terms of, and subject to the conditions and
provisions set forth in, this Agreement and the Subordinated Notes. The
Subordinated Note Amounts shall be disbursed in accordance with Section 3.1.

 

2.2         The Closing. The execution and delivery of the Transaction Documents
(the “Closing”) shall occur remotely via the electronic or other exchange of
documents and signature pages, on the Closing Date, or at such other place or
time or on such other date as the parties hereto may agree.

 

2.3         Right of Offset. Each Purchaser hereby expressly waives any right of
offset it may have against the Company or any of its Subsidiaries.

 



   

 

 

2.4         Use of Proceeds. The Company shall use the net proceeds from the
sale of Subordinated Notes for general corporate purposes.

 

3.           DISBURSEMENT.

 

3.1         Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to each of the Purchasers this Agreement and
any other related documents in form and substance reasonably satisfactory to the
Purchasers, each Purchaser shall disburse to the Company in immediately
available funds the Subordinated Note Amount set forth on each Purchaser’s
respective signature page hereto in exchange for an electronic securities
entitlement through the facilities of DTC (defined below) in accordance with the
Applicable Procedures in the Subordinated Note with a principal amount equal to
such Subordinated Note Amount (the “Disbursement”). The Company will deliver to
the Trustee a global certificate representing the Subordinated Notes (the
“Global Note”) registered in the name of Cede & Co. as nominee of The Depository
Trust Company (“DTC”).

 

3.2         Conditions Precedent to Disbursement.

 

3.2.1          Conditions to the Purchasers’ Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by them at Closing and to effect the Disbursement is subject to delivery by or
at the direction of the Company to such Purchaser (or, with respect to the
Indenture and Global Note, the Trustee) each of the following (or written waiver
by such Purchaser prior to the Closing of such delivery):

 

3.2.1.1      Transaction Documents. This Agreement, the Indenture, the Global
Note, and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by the Company, and delivery of
written instruction to the Trustee (with respect to the Indenture).

 

3.2.1.2      Authority Documents.

 

(a)               A copy, certified by the Secretary or Assistant Secretary of
the Company, of the Charter of the Company;

 

(b)               A certificate of existence of the Company issued by the
Secretary of State of the State of Mississippi;

 

(c)               A copy, certified by the Secretary or Assistant Secretary of
the Company, of the Bylaws of the Company;

 

(d)               A copy, certified by the Secretary or Assistant Secretary of
the Company, of the resolutions of the board of directors of the Company, and
any committee thereof, authorizing the execution, delivery and performance of
the Transaction Documents;

 



   

 

 

(e)                An incumbency certificate of the Secretary or Assistant
Secretary of the Company certifying the names of the officer or officers of the
Company authorized to sign the Transaction Documents and the other documents
provided for in this Agreement; and

 

(f)                 The opinion of Alston & Bird LLP, counsel to the Company,
dated as of the Closing Date, substantially in the form set forth at Exhibit C
attached hereto addressed to the Purchasers and Placement Agents.

 

3.2.1.3      Other Documents. Such other certificates, schedules, resolutions,
notes and/or other documents which are provided for hereunder or as a Purchaser
may reasonably request.

 

3.2.1.4      Aggregate Investments. Prior to, or contemporaneously with the
Closing, each Purchaser shall have actually delivered the Subordinated Note
Amount set forth on such Purchaser’s signature page.

 

3.2.2          Conditions to the Company’s Obligation.

 

3.2.2.1       The obligation of the Company to consummate the sale of the
Subordinated Notes and to effect the Closing is subject to: (i) with respect to
a given Purchaser, delivery by or at the direction of such Purchaser to the
Company of this Agreement and the Registration Rights Agreement, each duly
authorized and executed by such Purchaser; (ii) with respect to a given
Purchaser, the Company’s receipt of the Subordinated Note Amount set forth on
such Purchaser’s signature page; and (iii) the Company’s receipt of the
Indenture, duly authorized and executed by the Trustee.

 

4.           REPRESENTATIONS AND WARRANTIES OF COMPANY.

 

The Company hereby represents and warrants to each Purchaser that, except as
disclosed in the Company’s Reports, as follows:

 

4.1         Organization and Authority.

 

4.1.1          Organization Matters of the Company and Its Subsidiaries.

 

4.1.1.1        The Company is a duly organized corporation, is validly existing
and in good standing under the laws of the State of Mississippi and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.

 



   

 

 

4.1.1.2        The entities set forth on Schedule A attached hereto are the only
direct or indirect Subsidiaries of the Company. Each Subsidiary of the Company
(other than the Bank) has been duly organized and is validly existing either as
a corporation or limited liability company, or, in the case of the Bank, has
been duly chartered and is validly existing as a national banking association,
in each case in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate power and authority to own, lease
and operate its properties and to conduct its business and is duly qualified as
a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. All of the issued and outstanding shares of capital stock or
other equity interests in each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company, directly or through Subsidiaries of the Company, free and clear
of any security interest, mortgage, pledge, lien, encumbrance or claim; none of
the outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of the Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of the Company or any other
entity.

 

4.1.1.3        The Bank is national banking association. The deposit accounts of
the Bank are insured by the FDIC up to applicable limits. The Bank has not
received any notice or other information indicating that the Bank is not an
“insured depository institution” as defined in 12 U.S.C. Section 1813, nor has
any event occurred which could reasonably be expected to adversely affect the
status of the Bank as an FDIC-insured institution.

 

4.1.2          Capital Stock and Related Matters. The Charter of the Company
authorizes the Company to issue 40,000,000 shares of common stock, $1.00 par
value, and 10,000,000 shares of preferred stock, $1.00 par value. As of the date
of this Agreement, there are 21,602,199 shares of the Company’s common stock
issued and 21,408,017 shares of the Company’s common stock outstanding and no
shares of the Company’s preferred stock issued and outstanding. All of the
outstanding capital stock of the Company has been duly authorized and validly
issued and is fully paid and non-assessable. There are, as of the date hereof,
no outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such agreement or
commitment to any Person other than the Company except pursuant to the Company’s
equity incentive plans duly adopted by the Company’s Board of Directors.

 

4.2         No Impediment to Transactions.

 

4.2.1          Transaction is Legal and Authorized. The issuance of the
Subordinated Notes pursuant to the Indenture, the borrowing of the aggregate of
the Subordinated Note Amount, the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.

 

4.2.2          Agreement, Indenture and Registration Rights Agreement. This
Agreement, the Indenture and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the other parties hereto and thereto,
including the Trustee for purposes of the Indenture, constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

 



   

 

 

4.2.3          Subordinated Notes. The Subordinated Notes have been duly
authorized by the Company and when executed by the Company and completed and
authenticated by the Trustee in accordance with, and in the forms contemplated
by, the Indenture and issued, delivered to and paid for by the Purchasers in
accordance with the terms of this Agreement, will have been duly issued under
the Indenture, and will constitute legal, valid and binding obligations of the
Company, entitled to the benefits of the Indenture, and enforceable against the
Company in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Subordinated Notes will
be substantially in the form attached as an exhibit to the Indenture.

 

4.2.4          Exemption from Registration. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”). The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e).

 

4.2.5          No Defaults or Restrictions. Neither the execution and delivery
of the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under: (1) the Charter or Bylaws of the Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which the
Company or Bank, as applicable, is now a party or by which it or any of its
properties may be bound or affected; (3) any judgment, order, writ, injunction,
decree or demand of any court, arbitrator, grand jury, or Governmental Agency
applicable to the Company or the Bank; or (4) any statute, rule or regulation
applicable to the Company, except (x) in the case of item (2) for such
violations and conflicts consented to or approved by the counterparty to the
Company or the Bank under any contract, agreement or instrument and (y), in the
case of items (2), (3) or (4), for such violations and conflicts that would not,
singularly or in the aggregate, result in a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole, or (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of the Company. Neither the Company nor the Bank is in default
in the performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which the Company or the Bank, as applicable, is a party or by which the
Company or the Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, for defaults that would not, singularly or in
the aggregate, result in a Material Adverse Effect on the Company.

 



   

 

 

4.2.6          Governmental Consent. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by the Company
that have not been obtained, and no registrations or declarations are required
to be filed by the Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except as may be required pursuant to the Registration
Rights Agreement, the Securities Act, the Exchange Act, Regulation D, any
applicable state securities laws or “blue sky” laws of the various states and
any applicable federal or state banking laws and regulations.

 

4.3         Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole. The Company and each Subsidiary of the Company is in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole. All of the Governmental Licenses are valid and in full force
and effect, except where the invalidity of such Governmental Licenses or the
failure of such Governmental Licenses to be in full force and effect would not
have a Material Adverse Effect on the Company and its Subsidiaries taken as a
whole. Neither the Company nor any Subsidiary of the Company has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

 

4.4         Financial Condition.

 

4.4.1          Company Financial Statements. The financial statements of the
Company included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, (x)
as indicated in such statements or in the notes thereto, (y) for any statement
therein or omission therefrom that was corrected, amended, or supplemented or
otherwise disclosed or updated in a subsequent Company’s Report, and (z) to the
extent that any unaudited interim financial statements do not contain the
footnotes required by GAAP, and were or are subject to normal and recurring
year-end adjustments, which were not or are not expected to be material in
amount, either individually or in the aggregate.. The books and records of the
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with the Transaction Documents
and the transactions contemplated hereby and thereby.

 



   

 

 

4.4.2          Absence of Default. Since the end of the Company’s last fiscal
year ended December 31, 2019, no event has occurred which either of itself or
with the lapse of time or the giving of notice or both, would give any creditor
of the Company the right to accelerate the maturity of any material Indebtedness
of the Company. The Company is not in default under any other Lease, agreement
or instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except for such defaults which would not reasonably be
expected to result in a Material Adverse Effect on the Company.

 

4.4.3          Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature. No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.

 

4.4.4          Ownership of Property. The Company and each of its Subsidiaries
has good and marketable title as to all real property owned by it and good title
to all assets and properties owned by the Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent balance sheet contained in the Company’s Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually or in the aggregate, result in
a Material Adverse Effect. The Company and each of its Subsidiaries, as lessee,
has the right under valid and existing Leases of real and personal properties
that are material to the Company or such Subsidiary, as applicable, in the
conduct of its business to occupy or use all such properties as presently
occupied and used by it. Such existing Leases and commitments to Lease
constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.

 



   

 

 

4.5         No Material Adverse Change. Since the end of the Company’s last
fiscal year ended December 31, 2019, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on the Company and its Subsidiaries taken as a whole.

 

4.6         Legal Matters.

 

4.6.1           Compliance with Law. The Company and each of its Subsidiaries
(i) has complied with and (ii) to the Company’s knowledge, is not under
investigation with respect to, and has not been threatened to be charged with or
given any notice of any material violation of, any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole. The Company
and each of its Subsidiaries is in compliance with, and at all times prior to
the date hereof has been in compliance with (x) all statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any Governmental Agency, applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply would not result, individually or in the
aggregate, in a Material Adverse Effect. At no time during the two years prior
to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.

 

4.6.2           Regulatory Enforcement Actions. The Company, the Bank and its
other Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply with which would not have a Material
Adverse Effect. None of the Company, the Bank, the Company’s or the Bank’s
Subsidiaries nor any of their officers or directors is now operating under any
restrictions, agreements, memoranda, commitment letter, supervisory letter or
similar regulatory correspondence, or other commitments (other than restrictions
of general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge any such restrictions threatened, or any agreements,
memoranda or commitments being sought by any Governmental Agency. To the
Company’s knowledge, no legal or regulatory violations previously identified by,
or penalties or other remedial action previously imposed by, any Governmental
Agency remains unresolved.

 

4.6.3           Pending Litigation. There are no actions, suits, proceedings or
written agreements pending, or, to the Company’s knowledge, threatened or
proposed, against the Company or any of its Subsidiaries at law or in equity or
before or by any Governmental Agency, that would reasonably be expected to have
a Material Adverse Effect on the Company and its Subsidiaries taken as a whole,
or affect the issuance or payment of the Subordinated Notes; and neither the
Company nor any of its Subsidiaries is a party to or named as subject to the
provisions of any order, writ, injunction, or decree of, or any written
agreement with, any court, commission, board or agency, domestic or foreign,
that either separately or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect on the Company and its Subsidiaries taken as
a whole.

 



   

 

 

4.6.4           Environmental. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i)
neither the Company nor any of its Subsidiaries is in violation of any
Environmental Laws, (ii) there are no pending or, to the knowledge of the
Company, threatened, administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating to any Environmental Law against the
Company or any of its Subsidiaries, and (iii) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or Governmental Agency, against or affecting the
Company or any of its Subsidiaries relating to Hazardous Materials or any
Environmental Laws. No Property is or, to the Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities.

 

4.6.5           Brokerage Commissions. Except for commissions paid or payable to
the Placement Agents, neither the Company nor any Affiliate of the Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.

 

4.6.6           Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

4.7         No Misstatement. None of the representations, warranties, covenants
or agreements made in the Transaction Documents (including any exhibits or
schedules thereto and any certificates delivered to the Purchasers in connection
therewith), nor any statements made in the Investor Presentation, contain any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to Purchasers and as of the date of this
Agreement, except for any statement therein or omission therefore which was
corrected, amended or supplemented or otherwise disclosed or updated in a
subsequent exhibit, report, schedule or document prior to the date of this
Agreement.

 

4.8         Internal Accounting Controls. The Company and the Bank have
established and maintain a system of internal control over financial reporting
that pertains to the maintenance of records that accurately and fairly reflect
the transactions and dispositions of the Company’s assets (on a consolidated
basis), provides reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that the Company’s and the Bank’s receipts and expenditures and receipts and
expenditures of each of the Company’s other Subsidiaries are being made only in
accordance with authorizations of the Company management and Board of Directors,
and provides reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect. Such internal
control over financial reporting is effective to provide reasonable assurance
regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP. Since the conclusion of the Company’s last completed
fiscal year there has not been and there currently is not (i) any significant
deficiency or material weakness in the design or operation of its internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s or the Bank’s internal control over
financial reporting. The Company (A) has implemented and maintains disclosure
controls and procedures reasonably designed and maintained to ensure that
material information relating to the Company is made known to the Chief
Executive Officer and the Chief Financial Officer of the Company by others
within the Company and (B) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s outside auditors and the audit
committee of the Company’s Board of Directors (x) any significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s internal controls over financial reporting. Such disclosure controls
and procedures are effective for the purposes for which they were established.

 



   

 

 

4.9         Tax Matters. The Company, the Bank and each other Subsidiary of the
Company have (i) filed all material foreign, U.S. federal, state and local tax
returns, information returns and similar reports that are required to be filed,
and all such tax returns are true, correct and complete in all material
respects, and (ii) paid all material taxes required to be paid by it and any
other material assessment, fine or penalty levied against it other than taxes
(x) currently payable without penalty or interest, or (y) being contested in
good faith by appropriate proceedings.

 

4.10       Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement or in any other agreement
entered into by or on behalf of the Company pursuant to the requirements of this
Agreement are true and correct as of the date hereof and as otherwise
specifically provided herein or therein.

 

5.           GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

 

The Company hereby further covenants and agrees with each Purchaser as follows:

 

5.1         Compliance with Transaction Documents. The Company shall comply
with, observe and timely perform each and every one of the covenants, agreements
and obligations under the Transaction Documents.

 

5.2         Affiliate Transactions. The Company shall not itself, nor shall it
cause, permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 



   

 

 

5.3         Compliance with Laws.

 

5.3.1          Generally. The Company shall comply and cause the Bank and each
of its other Subsidiaries to comply with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of its business
and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on the Company.

 

5.3.2          Regulated Activities. The Company shall not itself, nor shall it
cause, permit or allow the Bank or any other of its Subsidiaries to (i) engage
in any business or activity not permitted by all applicable laws and
regulations, except where such business or activity would not reasonably be
expected to have a Material Adverse Effect on the Company, the Bank and/or such
of its Subsidiaries or (ii) make any loan or advance secured by the capital
stock of another bank or depository institution, or acquire the capital stock,
assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations and safe and sound banking practices.

 

5.3.3          Taxes. The Company shall and shall cause the Bank and any other
of its Subsidiaries to promptly pay and discharge all taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any other of
its Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries if such non-payment could reasonably be
expected to have a Material Adverse Effect on the Company. Notwithstanding the
foregoing, none of the Company, the Bank or any other of its Subsidiaries shall
be required to pay any such tax, assessment, charge or claim, so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and appropriate reserves therefor shall be maintained on the books of the
Company, the Bank or such other Subsidiary, as the case may be.

 

5.3.4          Corporate Existence. The Company shall do or cause to be done all
things reasonably necessary to maintain, preserve and renew its corporate
existence and that of the Bank and its and their rights and franchises;
provided, however, that the Company may consummate a merger that is permitted
under the Indenture.

 

5.3.5         Tier 2 Capital. If all or any portion of the Subordinated Notes
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, the Company
will immediately notify the Noteholders (as defined in the Subordinated Notes),
and thereafter, subject to the terms of the Indenture, the Company and the
Noteholders (as defined in the Subordinated Notes) will work together in good
faith to execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to be eligible to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Agreement shall limit the Company’s
right to redeem the Subordinated Notes upon the occurrence of a Tier 2 Capital
Event.

 

5.4         Absence of Control. It is the intent of the parties to this
Agreement that in no event shall the Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, the
Company, and the Purchasers shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.

 



   

 

 

 

5.5              Secondary Market Transactions. To the extent and so long as not
in violation of Section 6.4 hereof, each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which the Purchasers customarily adhere or
which may be reasonably required in the marketplace or by applicable rating
agencies in connection with any such Secondary Market Transaction, but in no
event shall the Company be required to incur any material costs or expenses in
connection therewith. Subject to any written confidentiality obligation,
including the terms of any non-disclosure agreement between the Purchasers and
the Company, all information regarding the Company may be furnished to any
Person reasonably deemed necessary by the Purchaser in connection with
participation in such Secondary Market Transaction. All documents, financial
statements, appraisals and other data relevant to the Company or the
Subordinated Notes may be retained by any such Person, subject to the terms of
any nondisclosure agreement between the Purchaser and the Company.

 

5.6              Bloomberg. The Company shall use commercially reasonable
efforts to cause the Subordinated Notes to be quoted on Bloomberg.

 

5.7              Rule 144A Information. While any Subordinated Notes remain
“restricted securities” within the meaning of the Securities Act, the Company
will make available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or Section 15(d) of the Exchange Act.

 

5.8              DTC Registration; Redemption. The Company shall use
commercially reasonable efforts to cause the Subordinated Notes held by QIBs to
be registered in the name of Cede & Co. as nominee of DTC. For purposes of
clarity and pursuant to (and as further described in) the terms of the
Subordinated Notes, any redemption made pursuant to the terms of the
Subordinated Notes shall be made on a pro rata basis among all of the
Subordinated Notes outstanding at the time thereof, and, for purposes of a
redemption processed through DTC, in accordance with its rules and procedures as
a “Pro Rata Pass-Through Distribution of Principal”.

 

5.9              Rating. So long as any Subordinated Notes remain outstanding,
the Company will use commercially reasonable efforts to maintain a rating by a
nationally recognized statistical rating organization.

 

6.                  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

 

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:

 

6.1              Legal Power and Authority. It has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. It is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

6.2              Authorization and Execution. The execution, delivery and
performance of this Agreement and the Registration Rights Agreement have has
been duly authorized by all necessary action on the part of such Purchaser, and,
assuming due authorization, execution and delivery by the other parties hereto
and thereto, this Agreement and the Registration Rights Agreement are each a
legal, valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

 

 

 



 

6.3              No Conflicts. Neither the execution, delivery or performance of
the Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

 

6.4              Purchase for Investment. It is purchasing the Subordinated Note
for its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same. It has
no present or contemplated agreement, undertaking, arrangement, obligation,
Indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner.

 

6.5              Institutional Accredited Investor. It is and will be on the
Closing Date (i) an institutional “accredited investor” as such term is defined
in Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3)
and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets, or (ii) a QIB.

 

6.6              Financial and Business Sophistication. It has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes. It has relied solely upon its own knowledge of, and/or the
advice of its own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Notes.

 

6.7              Ability to Bear Economic Risk of Investment. It recognizes that
an investment in the Subordinated Notes is a speculative investment that
involves substantial risk, including risks related to the Company’s business,
operating results, financial condition and cash flows, which risks it has
carefully considered in connection with making an investment in the Subordinated
Notes. It has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of its investment in the Company.

 

6.8              Information. It acknowledges that (i) it is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular, private placement memorandum or prospectus
prepared in connection with the offer and sale of the Subordinated Notes; (ii)
it has conducted its own examination of the Company and the terms of the
Subordinated Notes to the extent it deems necessary to make its decision to
invest in the Subordinated Notes; (iii) it has availed itself of publicly
available financial and other information concerning the Company to the extent
it deems necessary to make its decision to purchase the Subordinated Notes
(including meeting with representatives of the Company); and (iv) it has not
received nor relied on any form of general solicitation or general advertising
(within the meaning of Regulation D) from the Company in connection with the
offer and sale of the Subordinated Notes. It has reviewed the information set
forth in the Company’s Reports, the exhibits and schedules thereto and hereto
and the Investor Presentation in connection with the transactions contemplated
by this Agreement.

 

6.9              Access to Information. It acknowledges that it and its advisors
have been furnished with all materials relating to the business, finances and
operations of the Company that have been requested by it or its advisors, given
the opportunity to ask questions of, and to receive answers from, persons acting
on behalf of the Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.

 

6.10          Investment Decision. It has made its own investment decision based
upon its own judgment, due diligence and advice from such advisors as it has
deemed necessary and not upon any view expressed by any other Person or entity,
including the Placement Agents (or, with respect to the Indenture, the Trustee).
Neither such inquiries nor any other due diligence investigations conducted by
it or its advisors or representatives, if any, shall modify, amend or affect its
right to rely on the Company’s representations and warranties contained herein.
It is not relying upon, and has not relied upon, any advice, statement,
representation or warranty made by any Person by or on behalf of the Company,
including, without limitation, the Placement Agents (or, with respect to the
Indenture, the Trustee), except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Furthermore, it
acknowledges that (i) the Placement Agents have not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.

 

6.11          Private Placement; No Registration; Restricted Legends. It
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities Act
and Section 18 of the Securities Act, or any state securities laws, and
accordingly, may be resold, pledged or otherwise transferred only if exemptions
from the Securities Act and applicable state securities laws are available to
it. It is not subscribing for the Subordinated Notes as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. It further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note, which is attached as an exhibit to the Indenture. It further
acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement. Neither the Placement Agents nor the Company have or
has made or are or is making any representation, warranty or covenant, express
or implied, as to the availability of any exemption from registration under the
Securities Act or any applicable state securities laws for the resale, pledge or
other transfer of the Subordinated Notes, or that the Subordinated Notes
purchased by it will ever be able to be lawfully resold, pledged or otherwise
transferred.

 

 

 



 

6.12          Placement Agents. It will purchase the Subordinated Note(s)
directly from the Company and not from the Placement Agents and understands that
neither the Placement Agents nor any other broker or dealer has any obligation
to make a market in the Subordinated Notes.

 

6.13          Tier 2 Capital. If the Company provides notice as contemplated in
Section 5.3.5 of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to be eligible to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Agreement shall limit the Company’s
right to redeem the Subordinated Notes upon the occurrence of a Tier 2 Capital
Event.

 

6.14          Not Savings Accounts, etc. It acknowledges and agrees that the
Subordinated Notes are not savings accounts or deposits of the Bank and are not
insured or guaranteed by the FDIC or any Governmental Agency, and that no
Governmental Agency has passed upon or will pass upon the offer or sale of the
Subordinated Notes or has made or will make any finding or determination as to
the fairness of this investment.

 

6.15          Accuracy of Representations. It understands that each of the
Placement Agents and the Company are relying and will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements in
connection with the transactions contemplated by this Agreement, and agrees that
if any of the representations or acknowledgements made by it are no longer
accurate as of the Closing Date, or if any of the agreements made by it are
breached on or prior to the Closing Date, it shall promptly notify the Placement
Agents and the Company.

 

6.16          Representations and Warranties Generally. The representations and
warranties of such Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of such Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
such Purchaser to the Company as to the matters set forth therein.

 

7.                  MISCELLANEOUS.

 

7.1              Prohibition on Assignment by the Company. Except as described
in Article VII of the Indenture, the Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of all the Noteholders (as
defined in the Subordinated Note).

 

7.2              Time of the Essence. Time is of the essence for this Agreement.

 

7.3              Waiver or Amendment. No waiver or amendment of any term,
provision, condition, covenant or agreement herein or in the Subordinated Notes
shall be effective except with the consent of the holders of at least fifty
percent (50%) of the aggregate principal amount (excluding any Subordinated
Notes held by the Company or any of its Affiliates) of the Subordinated Notes at
the time outstanding; provided, however, that without the consent of each holder
of an affected Subordinated Note, no such amendment or waiver may: (i) reduce
the principal amount of the Subordinated Note; (ii) reduce the rate of or change
the time for payment of interest on any Subordinated Note; (iii) extend the
maturity of any Subordinated Note, (iv) change the currency in which payment of
the obligations of the Company under this Agreement and the Subordinated Notes
are to be made; (v) lower the percentage of aggregate principal amount of
outstanding Subordinated Notes required to approve any amendment of this
Agreement or the Subordinated Notes, (vi) make any changes to Section 6 (Events
of Default; Acceleration) or Section 7 (Failure to Make Payments) of the
Subordinated Notes that adversely affects the rights of any holder of a
Subordinated Note; or (vii) disproportionately and adversely affect the rights
of any of the holders of the then outstanding Subordinated Notes.
Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the holders of the Subordinated Notes
to cure any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
holder of any of the Subordinated Notes. No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.
No notice or demand on the Company in any case shall, in itself, entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Purchasers to any
other or further action in any circumstances without notice or demand. No
consent or waiver, expressed or implied, by the Purchasers to or of any breach
or default by the Company in the performance of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder. Failure on the part of the Purchasers to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Purchasers of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by the Company.

 

 

 



 

7.4              Required Waiver Disclosure. Appendix A hereto sets forth
certain disclosures relating to the Placement Agents that the Company is
required to provide to the Purchasers.

 

7.5              Severability. Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein. Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

 

7.6              Notices. Any notice which any party hereto may be required or
may desire to give hereunder shall be deemed to have been given if in writing
and if delivered personally, or if mailed, postage prepaid, by United States
registered or certified mail, return receipt requested, or if delivered by a
responsible overnight commercial courier promising next Business Day delivery,
or if sent by email, addressed:

 

if to the Company:

The First Bancshares, Inc.
6480 U.S. Highway 98 West, Suite A

Hattiesburg, MS 39402
Tel: (601) 268-8998

Attention: M. Ray (Hoppy) Cole, Jr.

President and Chief Executive Officer

 

with a copy to:

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street, Suite 4900

Atlanta, Georgia 30309

Attention: Mark C. Kanaly

 

 

if to the Purchasers: To the address indicated on such Purchaser’s signature
page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, sent if sent by email or, if mailed,
three (3) Business Days after it shall have been deposited in the United States
mails as aforesaid or, if sent by overnight courier, the Business Day following
the date of delivery to such courier (provided next Business Day delivery was
requested).

 

 

 

 

7.7              Successors and Assigns. This Agreement shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns; except that, unless a Purchaser consents in writing, no
assignment made by the Company in violation of this Agreement shall be effective
or confer any rights on any purported assignee of the Company. The term
“successors and assigns” will not include a purchaser of any of the Subordinated
Notes from any Purchaser merely because of such purchase, but shall include a
purchaser of any of the Subordinated Notes pursuant to an assignment complying
with the Assignment Form attached to the Subordinated Notes.

 

7.8              No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.

 

7.9              Documentation. All documents and other matters required by any
of the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.

 

7.10           Entire Agreement. This Agreement, the Indenture, the Registration
Rights Agreement and the Subordinated Notes, along with any exhibits hereto and
thereto, constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and may not be modified or amended in any manner
other than by supplemental written agreement executed by the parties hereto. No
party, in entering into this Agreement, has relied upon any representation,
warranty, covenant, condition or other term that is not set forth in this
Agreement, the Indenture, and the Registration Rights Agreement or in the
Subordinated Notes.

 

7.11          Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its laws or principles of conflict of laws (other than Section 5-1401 of the New
York General Obligations Law). Nothing herein shall be deemed to limit any
rights, powers or privileges which a Purchaser may have pursuant to any law of
the United States of America or any rule, regulation or order of any department
or agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.

 

7.12           No Third Party Beneficiary. This Agreement is made for the sole
benefit of the Company and the Purchasers, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agents may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.

 

7.13           Legal Tender of United States. All payments hereunder shall be
made in coin or currency which at the time of payment is legal tender in the
United States of America for public and private debts.

 

 

 



 

7.14          Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. In the event that any
signature is an electronic signature or is delivered by facsimile transmission,
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof. Any use by a party of an electronic
signature must be in accordance with the federal Electronic Signature In Global
and National Commerce Act and the New York Electronic Signatures and Records
Act.

 

7.15          Knowledge; Discretion. All references herein to a Purchaser’s or
the Company’s knowledge shall be deemed to mean the knowledge of such party
based on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices. Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

 

7.16          Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS. THE PARTIES ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE
WILL. THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE
MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY
THE PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

 

7.17           Expenses. Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.

 

7.18           Survival. Each of the representations and warranties set forth in
this Agreement shall survive the Closing for a period of one year after the date
hereof. Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative.

 

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 



  COMPANY:             THE FIRST BANCSHARES, INC.                     By:      
  Name:       Title:  

  

The First Bancshares, Inc. – 4.25% Fixed-to-Floating Rate Subordinated Notes Due
2030

[Company Signature Page to Subordinated Note Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

 

  PURCHASER:             [INSERT PURCHASER’S NAME]                     By:      
Name:    [●]       Title:    [●]             Address of Purchaser:            
[●]1                       Principal Amount of Purchased Subordinated Note:    
      $[●]    

 

 



1 NTD: Insert domicile/headquarter address of Purchaser and mailing address for
delivery of notices (if different).

The First Bancshares, Inc. – 4.25% Fixed-to-Floating Rate Subordinated Notes Due
2030

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 

 

 







 

EXHIBIT A

 

FORM OF INDENTURE

 

 

 

 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 



 

 

 

EXHIBIT C

 

OPINION OF COUNSEL

 

1.                  Based solely on the certificates of existence and other
certificates provided by the Company and the Bank, each of the Company and the
Bank has been organized or formed, as the case may be. Each of the Company and
the Bank is validly existing, and the Company is in good standing, under the
laws of its jurisdiction of organization. Each of the Company and the Bank (i)
has all requisite power and authority to carry on its business and to own, lease
and operate its properties and assets and (ii) is duly qualified or licensed to
do business and is in good standing as a foreign corporation, partnership or
other entity as the case may be, authorized to do business in each jurisdiction
in which the nature of such businesses or the ownership or leasing of such
properties requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect.

 

2.                  Each of the Company and the Bank has all requisite corporate
or trust company power and authority to carry on its business and to own, lease
and operate its properties and assets.

 

3.                  The Company has all requisite corporate power and authority
to execute, deliver and perform its obligations under the Transaction Documents
and to consummate the transactions contemplated by the Transaction Documents.

 

4.                  The Company is a registered bank holding company under the
Bank Holding Company Act of 1956, as amended.

 

5.                  The Bank is a national banking association validly existing
under the laws of the United States of America and is in good standing under
such laws and holds the requisite authority from the Office of the Comptroller
of the Currency to do business as a national banking association.

 

6.                  Each of the Transaction Documents has been duly and validly
authorized, executed and delivered by the Company. Each of the Transaction
Documents constitutes a legal valid and binding obligation of Company,
enforceable against Company in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

 

7.                  The execution and delivery by the Company of, and the
performance by the Company on the date hereof of its agreements and obligations
under, the Transaction Documents do not (i) to such counsel’s knowledge, result
in a violation of any Mississippi statute or any rule or regulation thereunder,
(ii) to such counsel’s knowledge, result in a violation of any court order or
judgment of any agency or court of the State of Mississippi having jurisdiction
over the Company and known to such counsel or (iii) violate the Charter or
Bylaws, each as currently in effect.

 

8.                  The Subordinated Notes have been duly and validly authorized
by the Company and when issued by the Company, authenticated by the Trustee and
delivered to and paid for by the Purchasers in accordance with the terms of this
Agreement, will have been duly executed, authenticated issued and delivered and
will constitute valid and legally binding obligations of the Company, and
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

 

9.                  Assuming the accuracy of the representations and warranties
of each of the Purchasers and the Company set forth in the Agreement, the offer
and sale of the Subordinated Notes in accordance with the Agreement will be
issued in a transaction exempt from the registration requirements of the
Securities Act.

 

 

 



 

SCHEDULE A

 

DIRECT AND INDIRECT SUBSIDIARIES

 

1.The First, A National Banking Association



2.The First Bancshares Statutory Trust 2



3.The First Bancshares Statutory Trust 3



4.FMB Capital Trust 1



5.Southwest Georgia Insurance Services, Inc.

 

 

 

 

 

APPENDIX A

 

Required Waiver Disclosure

 

Stifel, Nicolaus & Company, Incorporated (“Stifel”) is a broker dealer affiliate
of KBW. On December 6, 2016, a final judgment (the “Judgment”) was entered
against Stifel by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the U.S. Securities & Exchange Commission (the “SEC”) in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006. As a result of the Judgment: (i) Stifel is
required to cease and desist from committing or causing any violations and any
future violations of Section 17(a)(2) and 17(a)(3) of the Securities Act; and
(ii) Stifel and a former employee were jointly liable to pay disgorgement and
prejudgment interest of $2.5 million. Stifel was also required to pay a civil
penalty of $22.0 million, of which disgorgement and civil penalty Stifel was
required to pay $12.5 million to the school districts involved in this matter.

 

Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act.

 

A copy of the Judgment is available on the SEC’s website at:

https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.

 





 

 